Citation Nr: 0111018	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Chicago, 
Illinois.

The Board notes that the veteran's claim for service 
connection for residuals of tuberculosis was denied as not 
well grounded in November 1999.  Notice of the decision was 
provided to the veteran in December 1999.  The standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
VCAA generally applies to any claim filed on or after 
November 9, 2000, or filed before then and not final as of 
that date.  VCAA, § 7(a)(1) and (2).  

The veteran's claim for this issue was filed in September 
1999 but not final as of November 2000.  Accordingly, the 
issue is referred to the RO for such further action as may be 
appropriate.


REMAND

As noted above, the VCAA changed the standard for processing 
claims for VA benefits.  The veteran's claims for service 
connection for right shoulder and left knee disorder were 
denied as not well grounded.  The claims are subject to the 
VCAA.

A review of the veteran's service medical records (SMRs) 
reflects several instances of treatment for right shoulder 
complaints.  He was diagnosed with questionable rotator cuff 
tendonitis in June 1982.  In December 1985 he was diagnosed 
with subacromial bursitis.  A January 1988 clinical entry 
recorded an assessment of probable degenerative joint disease 
(DJD) of the right acromioclavicular (AC) joint, although no 
x-ray evidence was cited at that time.  A follow-up entry, 
undated, reported x-ray evidence of DJD of the distal right 
clavicle.  A subsequent entry, dated in June 1988 provided an 
assessment of chronic bursitis of the right shoulder.  The 
veteran was evaluated in October 1998 for complaints of 
bilateral shoulder pain.  The physical examination reported a 
good range of motion for the right shoulder with no 
deformity, crepitus, muscle weakness or atrophy.  The 
clinical entry stated that x-rays of the right shoulder were 
interpreted to show no specific abnormality and the joint 
seemed well preserved.  However, a review of an October 1998 
x-ray report stated that there was a distal right clavicular 
osteolysis present at the right AC joint.  A November 1998 
orthopedic consultation reported a normal shoulder 
examination.  

In regard to the left knee, the veteran contends that he 
suffered trauma to the knee in service and the left leg was 
casted.  He contends that he has had pain since that time.  
The SMRs do reflect treatment for a contusion/sprain of the 
left knee in February 1980.  The left knee was casted at the 
time.  X-rays at that time were negative.  The veteran was 
treated on several occasions over the years with complaints 
of left knee pain.  In June 1993 the veteran was diagnosed 
with chondromalacia patella, mild DJD of the left knee 
although there was no reference to x-ray evidence of the DJD.  
A November 1998 orthopedic consultation reported atrophy of 
the left knee without other meniscal signs.  The results of a 
December 1998 whole body bone scan did not report any 
findings of DJD, either in the right shoulder or left knee.  
A January 1999 orthopedic consultation reported an assessment 
of hyperlaxity-hyperextension of the left knee.

The veteran was not afforded a separation/retirement physical 
examination.  A Report of Medical Assessment, dated in April 
1999, reported that the veteran complained of, inter alia, 
right shoulder and left knee pain.  The examiner noted a 
history of tendonitis and bursitis in the right shoulder but 
that there were no exacerbating symptoms at the time.  Joint 
pain was the only symptom mentioned in regard to the left 
knee.

The veteran was afforded a VA general medical examination in 
March 1999.  There is no indication that x-rays of either the 
right shoulder or left knee were taken.  Because the veteran 
had not yet separated from service, there was no claims file 
to review.  The examiner noted that the veteran complained of 
right shoulder pain with use, especially with use of his hand 
over his head.  The examiner noted that x-rays were done in 
service in October 1998 but that the results were not 
available.  The examiner further noted that a SMR clinical 
entry reported no abnormalities on the x-rays.  The veteran 
related a history of left knee pain since his trauma in 
service.  The examiner noted that x-rays of the left knee 
were reported as taken in service but that there were no 
reports available.  The physical examination of the right 
shoulder reported essentially a normal range of motion 
without discomfort.  Physical examination of the left knee 
reported mild crepitation with flexion and extension that was 
particularly marked with weight bearing.  The pertinent 
impressions were right shoulder bursitis, currently 
asymptomatic and mild DJD of the knees, left greater than 
right.  The examiner noted that x-ray reports of the knees 
were to be forwarded. 

The veteran's claim was denied in August 1999.  In regard to 
the right shoulder, the rating decision stated that there was 
no permanent residual or chronic disability shown by SMRs or 
evidence following service.  However, the undated, but 
probably from 1988, SMR entry provided a diagnosis of DJD of 
the distal right clavicle based on x-rays.  While, the x-rays 
are not of record, the entry still reflects a diagnosis of 
DJD based on x-ray evidence.  Further, the October 1998 right 
shoulder x-ray report did indicate osteolysis at the AC 
joint.  The Board notes that STEDMAN'S MEDICAL DICTIONARY 
1269 (26th Ed., 1995) defines osteolysis as "[s]oftening, 
absorption, and destruction of bony tissue, a function of the 
osteoclasts."  The Board is aware that the December 1998 
bone scan did not indicate the presence of DJD in the right 
shoulder.  However, there is contrasting evidence of record 
that requires resolution by a medical professional.  Finally, 
no x-rays were taken at the time of the March 1999 VA 
examination to fully evaluate the right shoulder complaints.

In regard to the left knee, the rating decision cited to a 
December 1998 x-ray report as negative for any evidence of 
degenerative changes.  The Board is unable to locate such a 
x-ray report in the claims file.  The Board notes that there 
is a whole body bone scan report dated in December 1998; 
however, this report, while not finding evidence of 
degenerative changes, is not dispositive of the issue.  This 
is especially so in light of the results of the March 1999 VA 
examination which found clear clinical evidence of 
crepitation in the left knee.  It is unfortunate that no x-
rays were taken at the time to verify the clinical finding.  
However, in light of the current diagnosis of DJD of the left 
knee, an examination, to include x-rays, is necessary to 
resolve this issue.

Accordingly, the veteran's claim is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, service department 
and private health care providers who may 
possess additional records pertinent to 
his claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  Upon the completion of the action 
requested in paragraphs 1 and 2, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including x-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any right shoulder 
and/or left knee disorder(s) found to be 
present.  If a disorder is diagnosed, for 
either or both joints, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder(s) could be related to 
any incident of service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


